Citation Nr: 1805454	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  08-07 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular accident (CVA), to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran
ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Appellant is the spouse of the Veteran, who served on active duty in the United States Air Force from August 1966 to August 1970.  VA has deemed the Veteran incompetent, and the Appellant is his guardian and payee for VA benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2008, the Board remanded the appeal for issuance of a Statement of the Case (SOC) regarding the issue of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  This was accomplished and the appeal was returned to the Board for appellate consideration.  In March 2012, the Board remanded the appeal for issuance of an SOC regarding the issue of service connection for a CVA.  This was accomplished and the appeal was returned to the Board for appellate consideration.  In March 2017, the Board again remanded the appeal to afford the Veteran and Appellant a Travel Board hearing.  In July 2017, the Veteran and Appellant testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

The issues of Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The most probative medical evidence of record establishes that the Veteran's CVA was proximately caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for a CVA, to include as secondary to PTSD, have been met.  38 U.S.C. §§ 1110, 1131, 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran is service connected for PTSD at 30 percent disabling, from December 31, 2001, and at 100 percent disabling, from July 7, 2004.  He also suffers from non-service-connected hypertension.  The Appellant contends that severe agitation and alcohol abuse he experienced due to PTSD aggravated his hypertension, resulting in the ruptured cerebral aneurysm he suffered in March 2004 and subsequent seizure and stroke in August 2005.  As a result of the CVAs, he suffers from residual spastic left upper extremity and left lower extremity hemiparesis.

The Appellant does not contend that the Veteran is entitled to direct service connection or presumptive service connection for his CVA and the Board will limit its analysis to secondary service connection only.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is evidence in the Veteran's private and VA medical records that he suffers from hypertension, which has been poorly controlled at times, including at the time of his March 2004 CVA (blood pressure reading of 211/125) and August 2005 CVA (blood pressure reading of 224/116).  The Appellant has consistently described to clinicians, VA examiners, and the undersigned VLJ the extreme anxiety she witnessed the Veteran experiencing prior to the CVAs.  She also described the Veteran's return to abusing alcohol prior to the March 2004 CVA.

Several medical opinions have been obtained that are relevant to the Appellant's claim.  In a July 2004 VA psychiatric evaluation, the examiner stated that the Veteran's PTSD "gave rise to alcoholism which contributed to the aneurysm and hemorrhage, which caused the present cognitive impairments."  At an August 2008 VA examination, the examiner found that approximately eight months of severe anxiety with associated inadequate blood pressure preceded the Veteran's March 2004 CVA.  Because poorly controlled hypertension is a risk factor for CVA, the examiner determined that it is at least as likely as not that the Veteran's inadequately controlled anxiety contributed to inadequately controlled hypertension which in turn contributed to his CVA.  

In March 2016, an addendum VA opinion was obtained which found that the initial CVA in March 2004 was due to rupture of a cerebral aneurysm, discounted the Appellant's statements regarding the extreme anxiety as not being related to the Veteran's PTSD, and stated that the Veteran's blood pressure was well-controlled prior to the March 2004 CVA and August 2005 CVA.  The examiner concluded that it was less likely than not that the Veteran's CVA in August 2005 was caused by or due to worsening of his hypertension by his PTSD.  She included references to several medical treatises identifying other risk factors for cerebral aneurysms and discussing morbidity from aneurysmal subarachnoid hemorrhages.

The Veteran's private neurologist submitted an opinion in June 2017 stating, "I'm writing to confirm that I'm of the opinion that PTSD, when it causes agitation and psychological stress, can increase the risk of a person having a stroke and other cardiovascular disease.  Although this is controversial, there is some data in the medical literature to support this idea."  The neurologist included medical treatises regarding associations between PTSD and the risk of stroke and cardiovascular disease events.  He also wrote that it was as least as likely as not that the Veteran's stroke and hemiparesis were caused by or the result of his PTSD, given the increasing evidence in medical literature indicating that PTSD increases the risk of stroke.

The Board finds most probative the conclusions are those reached by the July 2004 and August 2008 VA examiners and the Veteran's private neurologist, as they take into account the Appellant's competent and credible statements regarding the Veteran's observable symptoms and behavior, his medical history, and relevant medical literature.  These conclusions are supported by adequate rationales.  Therefore, the Board finds that his CVA was proximately caused or aggravated by his service-connected PTSD.  Based on the specific facts and medical history related to this Veteran, service connection for CVA and its residuals is granted.


ORDER

Service connection for cerebrovascular accident and its residuals is granted.


REMAND

The Appellant contends entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 or a special home adaptation grant under 38 C.F.R. § 3.809a.  There is medical evidence in the claims file that the Veteran has residual spastic left upper extremity and left lower extremity hemiparesis resulting in no use of the left arm and left leg due to his CVA.  See July 2017 VA medical record.  

These claims have been pending since 2006.  Effective October 25, 2010, and December 3, 2013, VA revised the criteria under 38 C.F.R. § 3.809 for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  However, the portions of the regulation relevant to the Appellant's claim have not changed.  

Under 38 C.F.R. § 3.809 and relevant to the Appellant's claim, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. § 2101(a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (2009).  

Effective October 25, 2010, and September 12, 2014, VA revised the criteria under 38 C.F.R. § 3.809a for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).  

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. 38 U.S.C. § 2101(b); 38 C.F.R. § 3.809a(b) (2009). 

Under the version of 38 C.F.R. § 3.809a, which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD).  38 U.S.C. § 2101(b); 38 C.F.R. § 3.809a(b) (2011).

Under the version of 38 C.F.R. § 3.809a that became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability, which need not be rated as permanently and totally disabling, due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  For the purposes of this paragraph, an eye with a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees shall be considered as having a central visual acuity of 20/200 or less.  38 U.S.C. § 2101(b); 38 C.F.R. § 3.809a(b) (2017).

As noted above, for entitlement to be established, the Appellant must be entitled to compensation for permanent and total disability due to the Veteran's residual spastic left upper extremity and left lower extremity hemiparesis.  However, the Veteran's CVA and its residual effects have not been rated permanently and totally disabling by VA.  Because any determination by the Board on whether the Appellant is entitled to specially adapted housing/special home adaptations is contingent upon whether his hemiparesis is permanent and totally disabling, remand is necessary for VA to establish ratings for the Veteran's CVA and residuals.  Although it does not appear that the Veteran's disabilities would qualify him for a special home adaptation, no complete catalogue of the residuals of his CVA has been obtained.  Accordingly, both issues of entitlement to a specially adapted housing and special home adaptation must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the current severity and manifestations of the Veteran's service-connected CVA disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, the examiner is asked to determine whether the residual spastic left upper extremity and left lower extremity hemiparesis renders the Veteran permanently and totally disabled.

The examiner is also asked to discuss any other residual conditions or symptoms from the Veteran's CVA.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should thereafter be returned to the Board for further appellate consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


